
	
		I
		111th CONGRESS
		1st Session
		H. R. 2402
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Neal of
			 Massachusetts (for himself and Mrs.
			 Davis of California) introduced the following bill; which was
			 referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to ensure fairness
		  in the coverage of women in the individual health insurance
		  market.
	
	
		1.Short titleThis Act may be cited as the
			 Woman’s Health Insurance Fairness Act
			 of 2009.
		2.Elimination of
			 gender rating in the individual insurance market
			(a)In
			 generalSubpart 2 of part B
			 of title XXVII of the Public Health Service Act (42 U.S.C. May 4, 2009 300gg–51
			 et seq.) is amended by adding at the end the following:
				
					2754.Elimination of
				gender ratingA health
				insurance issuer offering health insurance coverage in the individual market
				may not consider the gender of an enrollee when determining the amount of
				premiums to assess such enrollee for such coverage.
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to health insurance coverage in the
			 individual market for plan years beginning on or after the date that is months
			 after the date of enactment of this Act.
			3.Preventing
			 insurers from denying or limiting coverage based on pregnancy and coverage of
			 maternity care
			(a)In
			 generalSubpart 2 of part B
			 of title XXVII of the Public Health Service Act (42 U.S.C. 18 300gg–51 et
			 seq.), as amended by section 2, is further amended by adding at the end the
			 following:
				
					2755.Standards
				relating to pregnancy and maternity care
						(a)Pregnancy,
				method of delivery, and outcomeA health insurance issuer offering health
				insurance coverage in the individual market may not impose any preexisting
				condition exclusion (as such term is defined in section 2701(b)(1)(A)) relating
				to pregnancy as a preexisting condition, impose any waiting period, deny,
				refuse to issue, renew, or reissue, substandard rate, reunderwrite, cancel or
				otherwise terminate a policy, add any surcharge or rating factor to the
				premium, exclude, limit, or cap benefits relating to a condition, or otherwise
				discriminate in the provision of coverage, or in assessing premiums for such
				coverage, against women on the basis of a current or past pregnancy, or past or
				future method of delivery, and past pregnancy outcome.
						(b)Maternity
				care
							(1)In
				generalThe Secretary shall—
								(A)propose a rule to develop a minimum benefit
				standard for the provision of comprehensive maternity coverage under an
				individual health plan, which standard shall require coverage for the full
				scope of maternity services from preconception through postpartum, as
				determined by the Secretary; and
								(B)periodically review the minimum benefit
				standard for the provision of comprehensive maternity coverage under an
				individual health plan to ensure the minimum benefit standard reflects current
				standards of care.
								(2)RequirementA health insurance issuer offering health
				insurance coverage in the individual market shall ensure that the minimum
				benefit standard developed under paragraph (1) is included in any such
				coverage.
							.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to health insurance coverage in the
			 individual market for plan years beginning on or after the date that is 6
			 months after the date of enactment of this Act.
			4.Enforcement and
			 compliance
			(a)Provision of
			 dataThe Secretary of Health
			 and Human Services shall promulgate regulations to require health insurance
			 issuers that offer health insurance coverage in the individual market provide
			 data to the Secretary to enable the Secretary to monitor the compliance of such
			 issuers with the requirements of the amendment made by this Act.
			(b)Failure To
			 complyAny health insurance
			 issuer that fails to submit the data required under the regulations promulgated
			 under subsection (a) shall be subject to a civil monetary penalty in an amount
			 that is not less than $10,000 (as determined by the Secretary).
			(c)DefinitionsThe definitions contained in section 2791
			 of the Public Health Service Act (42 U.S.C. 3 300gg–91) shall apply for
			 purposes of this section.
			5.Study of the
			 individual marketNot later
			 than December 31, 2010, the Comptroller General of the United States shall
			 submit to the appropriate committees of Congress, a report concerning health
			 insurance coverage offered on the individual insurance market in all 50 States
			 and the District of Columbia, on problems remaining for women after the
			 enactment of this Act.
		
